Citation Nr: 0008714	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama




THE ISSUE

Entitlement to an effective date earlier than May 1, 1997, 
for payment of additional disability compensation benefits 
for the veteran's spouse.




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from June 1968 to June 1994.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 determination by the 
Montgomery, Alabama, Regional Office (RO), which amended 
appellant's disability compensation award to include payment 
of additional such benefits for his spouse, effective May 1, 
1997.  The veteran has disagreed with the assigned effective 
date.


REMAND

In his September 1996 Substantive Appeal, appellant checked 
off a box indicating that he wanted a hearing "at a local VA 
office before a member, or members, of the BVA" (i.e., a 
"Travel Board hearing").  Thereafter, in a June 1998 
letter, the appellant elected to attend a "Travel Board 
hearing" by video conferencing.  In a November 17, 1999 
letter, the RO advised him that a videoconference "Travel 
Board hearing" was scheduled for December 1999.  However, in 
a November 21, 1999 letter, appellant checked off an item 
informing the RO that "I decline this video hearing and 
prefer to wait for a visit by a member of the Board of 
Veterans' Appeals."  

However, in a December 1999 letter, the RO advised him that a 
videoconference "Travel Board hearing" was scheduled for 
January 2000.  The evidentiary record indicates that he 
failed to report for that videoconference "Travel Board 
hearing" scheduled for January 2000.  Appellant has 
apparently not been scheduled for an "in person" "Travel 
Board hearing" as he requested in his November 21, 1999 
letter.  Consequently, since appellant wants an "in person" 
"Travel Board hearing" and "Travel Board hearings" are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (1999)), the 
Board is herein remanding the case for that purpose, in order 
to satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule an "in person" 
"Travel Board hearing" and provide 
appellant notice thereof, in accordance 
with applicable procedures.  If the 
appellant ultimately decides he does not 
want such hearing, he should notify the 
RO in writing.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


